Citation Nr: 0318336	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  98-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

REMAND

In October 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and 
request the veteran's enlistment and separation 
physical examination reports.  If those records 
cannot be found, or if they have been destroyed, 
ask for specific confirmation of that fact.  It 
is noted that a request was previously made but 
no response was received.
2.	After completion of the foregoing, arrange for 
the veteran to undergo a VA orthopedic 
examination at the appropriate VA medical 
facility to determine the nature and likely 
etiology of the claimed shoulder and left knee 
disabilities.  
The entire claims file must be made available to 
the physician designated to examine the veteran 
and the examination report should include 
discussion of the veteran's documented medical 
history and assertions.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in detail 
and clinically correlated to a specific 
diagnosis.  
The examiner should explicitly state whether the 
veteran has any current shoulder pathology 
resulting in his current complaints of shoulder 
pain.  With respect to each diagnosed shoulder 
disability, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether each such disability 
is, at least as likely as not, the result of 
injury or disease incurred or aggravated during 
service.  
With regard to any currently demonstrated left 
knee disability, the examiner should indicate 
(a) whether the veteran had a pre-existing left 
knee condition at service entry; if so, (b) 
whether the pre-existing left knee condition 
increased in severity during service; and, if so 
(c) whether such increase was beyond the natural 
progression of the condition.  If the veteran's 
left knee condition increased during service 
beyond the natural progression of the condition, 
the examiner should provide an opinion as to 
whether it is at least as likely as not that the 
veteran's current left knee disability is the 
result of such aggravation during service.  If 
the examiner determines that a left knee 
condition did not pre-exist service, the 
examiner should opine whether it is at least as 
likely as not that any current knee disability 
is the result of disease or injury incurred 
during active military service.
The examiner should set forth all examination 
findings, along with the complete rationale for 
each conclusion reached, in a printed 
(typewritten) report.
3.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


